958 So. 2d 540 (2007)
Michael Vander WYDEN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1374.
District Court of Appeal of Florida, Third District.
June 13, 2007.
Michael F. Vander Wyden, for appellant.
Bill McCollum., Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before COPE, C.J., and LAGOA, J., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
After appellant pled to several serious charges, he was given a bottom-of-the-guidelines sentence of two years in state prison followed by ten years probation. He now challenges the sentence claiming that the trial court should have entered a downward departure and that it incorrectly failed to consider sentencing treatment under the Youthful Offender Act. We lack even the authority to consider the trial court's failure to downward depart. See Jorquera v. State, 868 So. 2d 1250, 1252-53 (Fla. 4th DCA 2004); Winther v. State, 812 So. 2d 527 (Fla. 4th DCA 2002); Patterson v. State, 796 So. 2d 572, 573-74 (Fla. 2d DCA 2001), review denied, 817 So. 2d 849 (Fla.2002). In any event, on the merits, neither an abuse of the trial court's discretionary decision not to downward depart nor a failure to consider the Youthful Offender Act as an available sentencing option, as was the case in Blackmon v. State, 616 So. 2d 587 (Fla. 1st DCA 1993), has *541 been demonstrated. The sentence under review is therefore affirmed.
Affirmed.